DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2019 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 04/01/2021 have been entered. Claims 1-5 remain pending in the application.
Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.
Applicant argues the prior art fails to teach the limitations of claim 1 because Uehara disclose different lens frame bodies, specifically elements 2 and 11, that are guided by the groove portions 41a and 41b. Applicant further argues that the prior art further fails to suggest the mentioned technical advantage provided by the lens frame arrangement. Examiner respectfully disagrees.  
Regarding applicant’s argument that the groove portions 41a and 41b are on different frame bodies and thus do not meet the claim language that straight keys are integrally 
Regarding applicant’s argument that the prior art fails to suggest the features of the claimed lens frame. Examiner notes that the pair of grooves 41a and 41b restrain rotationally movement of the lens frame.
Thus, Examiner respectfully maintains Sato in view of Santo disclose all the limitations of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2006/0029378, of record) in view of Uehara (US 2013/0148954, of record).
Regarding claim 1, Noguchi discloses a lens barrel (see Fig 1) comprising: a fixed frame 10; a cam frame 11 that rotates with respect to the fixed frame (Para [0028]; cam frame rotates with respect to fixed frame) ; and a lens frame 2 that moves in conjunction with the rotation of the cam frame and moves straight forward along the fixed frame (Para 
Noguchi does not disclose the pair of first groove portions are opposed to each other in an urging direction of the first cam pin with the optical axis interposed between the pair of first groove portions. Noguchi and Uehara are related because both teach lens barrels. 
Uehara discloses a lens barrel (Fig 4) wherein the pair of first groove portions (see Fig 2; a first groove portion 41a of pin 4 at around 210° and opposite it a second groove portion 42b are being interpreted as a pair of first groove portions) are opposed to each other in an urging direction of the first cam pin (see Fig 2; grooves are opposite each other in a 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Noguchi with the pair of first groove portions are opposed to each other in an urging direction of the first cam pin with the optical axis interposed between the pair of first groove portions of Uehara for the purpose of improving the accuracy of the position of a lens frame.
Regarding claim 2, Noguchi in view of Uehara discloses the lens barrel according to claim 1 (Uehara: see Fig 4), wherein the fixed frame 5 has a pair of second groove portions (Uehara: see Fig 2 and 3; a groove portion 41c and the groove portion 41a as seen in Fig 2 is being interpreted as a pair of second groove portions), the pair of the second groove portions penetrating the fixed frame and extending substantially parallel with the optical axis (Uehara: see Fig 3; Para [0026]), and the lens frame includes a pair of second cam pins that each have a shape of a truncated cone (Uehara: see Fig 2; pins 42a and 42c have truncated cone shape), project from the pair of second groove portions respectively (Uehara: see Fig 2; pins projecting from groove portions 13b and 41a), and engage with the cam frame (Uehara: see Fig 2; engaging with cam frame 6). 
Regarding claim 3, Noguchi in view of Uehara discloses the lens barrel according to claim 1 (Uehara: see Fig 4), wherein the one first groove portion 41b and each of the pair of second groove potions 41a are arranged along a periphery the fixed frame 5 at regular intervals (Uehara: see Fig 2 and 6; groove portions are arranged along periphery of frame 5 at regular intervals). 
Regarding claim 5, Noguchi in view of Uehara discloses the lens barrel according to claim 1 (Noguchi: see Fig 1),wherein each of the pair of straight keys 210b makes point contact with an inner peripheral surface (Noguchi: see Fig 6D; keys 210b make contact with groove 10b) constituting a corresponding one of the pair of the first groove portions 10b in apian view of the straight key (Noguchi: see Fig 6D; in plan view Fig 6D shows point contact between first key 210b and groove 10b).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2006/0029378, of record) in view of Uehara (US 2013/0148954, of record), as applied to claim 2, above, and in further view of Iwasa (US 6198578, of record)
Regarding claim 4, Noguchi in view of Uehara does not disclose wherein the lens frame includes a pair of support portions that support the pair of second cam pins respectively, the pair of the support portion support the pair of second cam pins such that the pair of second cam pins project from the pair of second groove portions, and each of the pair of support portions is separated from an inner peripheral surface constituting a corresponding one of the pair of the second groove portions. Noguchi in view of Uehara and Iwasa are related because both teach lens barrels. 
Iwasa discloses a lens barrel (see Fig 4) wherein the lens frame 22 includes a pair of support portions 32f that support the pair of second cam pins 32 respectively (see Fig 8; support portions 32f support the pair of second pins 32, where first pins are 28), the pair of the support portion 32f support the pair of second cam pins 32 such that the pair of second cam pins project from the pair of second groove portions 22f (see Fig 8; pin 32 project from groove 22f while being supported by 32f), and each of the pair of support portions 32f is separated from an inner peripheral surface constituting a corresponding 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Noguchi in view of Uehara with wherein the lens frame includes a pair of support portions that support the pair of second cam pins respectively, the pair of the support portion support the pair of second cam pins such that the pair of second cam pins project from the pair of second groove portions, and each of the pair of support portions is separated from an inner peripheral surface constituting a corresponding one of the pair of the second groove portions of Iwasa for the purpose of improving the accuracy of the positioning mechanism of the lens frame as to improve the quality of the image.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.S./Examiner, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872